EXECUTION VERSION



GUARANTY OF RECOURSE OBLIGATIONS
This GUARANTY OF RECOURSE OBLIGATIONS (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Guaranty”) is
executed as of November 15, 2012 by SUN COMMUNITIES OPERATING LIMITED
PARTNERSHIP, a Michigan limited partnership, having an address at 27777 Franklin
Road, Suite 200, Southfield, MI 48034 (together with its permitted successors
and assigns, collectively, “Guarantor”), for the benefit of LADDER CAPITAL
FINANCE LLC, a Delaware limited liability company, having an address at 345 Park
Avenue, 8th Floor, New York, New York 10154 (together with its successors and
assigns, collectively, “Lender”).
W I T N E S S E T H:
A.    Pursuant to that certain Promissory Note, dated of even date herewith,
executed by Rudgate Clinton SPE, LLC, a Delaware limited liability company
(“Clinton 1 Borrower”), Rudgate Clinton Estates SPE, LLC, a Delaware limited
liability company (“Clinton 2 Borrower”; together with Clinton 1 Borrower,
collectively “Clinton Borrower”) and Rudgate Village SPE, LLC, a Delaware
limited liability company (“Manor Borrower”; together with Clinton 1 Borrower
and Clinton 2 Borrower, collectively, “Borrower”) and payable to the order of
Lender in the original principal amount of FORTY FIVE MILLION NINE HUNDRED
THOUSAND AND NO/100 DOLLARS ($45,900,000.00) (together with all renewals,
modifications, increases and extensions thereof, the “Note”), Borrower has
become indebted, and may from time to time be further indebted, to Lender with
respect to a loan (the “Loan”) which is made pursuant to that certain Loan
Agreement, dated of even date herewith, between Borrower and Lender (as the same
may be amended, modified, supplemented, replaced or otherwise modified from time
to time, the “Loan Agreement”), which Loan is secured by (x) that certain
Mortgage of even date herewith given by Clinton Borrower in favor of Lender (as
the same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Clinton Mortgage”) and (y) that certain Mortgage of even
date herewith given by Manor Borrower in favor of Lender (as the same may be
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Manor Mortgage”, together with the Clinton Mortgage, collectively the
“Mortgage”) and further evidenced, secured or governed by other instruments and
documents executed in connection with the Loan, including, but not limited to a
Guaranty of Recourse Obligations of even date herewith given by Randall Orley
and Gregg Orley (collectively, the “Rudgate Guarantor”) in favor of Lender (as
the same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Rudgate Guaranty”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.
B.    Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined).
C.    Guarantor is the owner of direct or indirect interests in Borrower, and,
therefore, Guarantor will directly benefit from Lender making the loan to
Borrower.




--------------------------------------------------------------------------------




NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
Section 1.1    Guaranty of Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor.
Section 1.2    Definition of Guaranteed Obligations. (a) Guarantor hereby
assumes liability as a primary obligor for, hereby unconditionally guarantees
payment to Lender of, hereby agrees to pay, protect, defend and save Lender
harmless from and against, and hereby indemnifies Lender from and against, any
and all liabilities, obligations, losses, damages (including those resulting
from the diminution in value of either Property), costs and expenses (including,
without limitation, reasonable attorneys’ fees and costs), causes of action,
suits, claims, demands and judgments, of any nature or description whatsoever,
which may at any time be imposed upon, incurred by or awarded against Lender as
a result of any of the following:
(i)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, the Mortgage or any other Loan
Document concerning environmental laws, hazardous substances and asbestos and
any indemnification of Lender with respect thereto in any such document;
(ii)    material physical waste or, after the occurrence and during the
continuance of an Event of Default, the removal or disposal of any portion of
either Property in violation of the Loan Documents and caused by Borrower,
Affiliated Manager, Guarantor, Rudgate Guarantor or any Affiliate of Borrower,
Affiliated Manager, Guarantor or Rudgate Guarantor;
(iii)    the misapplication, misappropriation or conversion by Borrower of (A)
any Insurance Proceeds paid by reason of any loss, damage or destruction to
either Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of either Property, (C) any Gross Revenues
(whether before or after an Event of Default), to the extent such
misapplication, misappropriation or conversion consists of a failure to deposit
such Gross Revenues into the applicable Clearing Account in accordance with the
terms of the Loan Agreement), or (D) any Gross Revenues after an Event of
Default (including, without limitation, Lease Termination Payments and any
security deposits, advance deposits or any other deposits collected with respect
to either Property (including the failure to deliver any such deposits to Lender
upon a foreclosure of the Property or an action

    2    

--------------------------------------------------------------------------------




in lieu thereof, except to the extent any such deposits were applied in
accordance with the terms and conditions of the applicable Lease prior to the
occurrence of the Event of Default giving rise to such foreclosure or action in
lieu thereof));
(iv)    the failure to pay charges for labor or materials or other charges that
can create Liens on any portion of either Property to the extent such Liens are
not bonded over or discharged in accordance with the Loan Documents, except with
respect to any Liens which exist due to Borrower’s inability to make the
required payments because there is not sufficient Rents from the Properties to
make such payments so long as Borrower has not applied the Rents from the
Properties in violation of the Loan Documents and Borrower contracted for such
labor or materials in the ordinary course of business in accordance with the
terms of the Loan Documents and with the good faith belief that there would be
sufficient funds to timely pay such sums;
(v)    the failure to (A) pay Taxes or (B) obtain and maintain the fully paid
for Policies in accordance with Section 5.1 of the Loan Agreement, except if
such failure to pay arose because (1) there was not sufficient Rents from the
Properties to make such payments so long as Borrower has not applied the Rents
from the Properties in violation of the Loan Documents or (2)  funds in the Tax
Account or Insurance Account, as applicable, were not used for such purpose or
applied by the Lender in any other manner; provided, however, any such liability
for Taxes and Insurance Premiums shall cease with respect to Taxes and Insurance
Premiums payable after Borrower is not in possession or control of the Property;
(vi)    in connection with the Loan or the Properties, Borrower, Guarantor
Rudgate Guarantor, or any Affiliate of Borrower, Guarantor or Rudgate Guarantor,
engages in any action constituting fraud, willful or material misrepresentation,
gross negligence or willful misconduct;
(vii)    the failure by Borrower to satisfy in full its indemnification
obligations pursuant to and in accordance with the terms and provisions of
Section 9.2 of the Loan Agreement;
(viii)    the forfeiture by Borrower of the Properties, including by reason of
any claim under the Racketeer Influenced and Corrupt Organizations Act (“RICO”),
that results from conduct or purported conduct of criminal activity by Borrower,
Guarantor or Rudgate Guarantor or any of their respective Affiliates;
(ix)    Borrower fails to (A) permit on-site inspections of the Properties,
(B) provide financial information, or (C) timely appoint a new property manager
at the request of Lender, each as required by, and in accordance with, the terms
and provisions of, the Loan Documents and such failure continues for ten (10)
days after notification from Lender;

    3    

--------------------------------------------------------------------------------




(x)    Borrower fails to comply with any representation, warranty or covenant
set forth in Sections 3.1.24 or 4.1.15 or Schedule III of the Loan Agreement;
(xi)    Guarantor, any Rudgate Guarantor, any Borrower or any Affiliate of any
of the foregoing, in connection with any enforcement action or exercise or
assertion of any right or remedy by or on behalf of Lender under or in
connection with this Guaranty, the Rudgate Guaranty, the Note, the Mortgage or
any other Loan Document, seeks a defense, judicial intervention or injunctive or
other equitable relief of any kind or asserts in a pleading filed in connection
with a judicial proceeding any defense against Lender or any right in connection
with any security for the Loan and which the Court in any such action or
proceeding determines in a final, non-appealable order is frivolous, brought in
bad faith or wholly without basis in fact or law;
(xii)    The failure of the Borrower to receive insurance proceeds in connection
with the coverages required under Section 5.1.1(a)(ii) of the Loan Agreement,
due to the existence of a deductible, such liability of the Guarantor to be
limited to the amount by which the deductible applicable to the Borrower’s
insurance coverages required under Section 5.1.1(a)(ii) of the Loan Agreement
exceeds $100,000.
(b)    In addition to, and without limiting the generality of, the foregoing
clause (a), and notwithstanding anything to the contrary set forth in this
Guaranty or in any of the other Loan Documents, Guarantor hereby acknowledges
and agrees that the Obligations shall be fully recourse to Guarantor in the
event that:
(i)    the first Monthly Debt Service Payment under the Note is not paid in full
when due;
(ii)    (A) Borrower fails to comply with any representation, warranty or
covenant set forth in Sections 3.1.24 or 4.1.15 or Schedule III of the Loan
Agreement, and a court of competent jurisdiction orders a substantive
consolidation of the assets and liabilities of Borrower with those of any other
Person based on such failure and/or (B) either Property, or any portion thereof,
or interest therein, becomes an asset in an involuntary bankruptcy or insolvency
proceeding filed against Borrower as a result of the failure of Borrower to
comply with any representation, warranty or covenant set forth in clauses (a),
(b), (e), (k) or (n) of Schedule III of the Loan Agreement, unless such
proceeding is discharged, stayed or dismissed within 90 days; provided, however,
that Guarantor shall have no liability under this Section 1.2(b)(ii) in the
event that a court of competent jurisdiction determines in a final,
non-appealable judgment that Guarantor either (x) did not affirmatively take any
action to cause any failure by Borrower to comply with the representations,
warranties or covenants described in clauses (A) or (B) of this paragraph or (y)
fail to take any action, in the event Guarantor had the power to do, which may
have averted any failure by Borrower to comply with the representations
warranties or covenants described in clauses (A) or (B) of this paragraph, as
applicable;

    4    

--------------------------------------------------------------------------------




(iii)    Borrower fails to obtain Lender’s prior consent to any Indebtedness
(which, for clarification, shall not mean trade payables, operating expenses,
capital expenditures, property taxes, sums due the Property Manager or the
Mezzanine Loan) or any voluntary Lien encumbering either Property or any portion
thereof or interest therein, except to the extent expressly permitted by the
Loan Documents and excluding any involuntary Liens described in subparagraph
(a)(iv) above;
(iv)    (i) the director/manager of the Mezzanine Borrower appointed by
Mezzanine Lender affirmatively votes in favor of the Mezzanine Borrower filing a
voluntary petition under the Bankruptcy Code or any other federal, state, local
or foreign bankruptcy or insolvency law, or (ii) Guarantor, or any Affiliate
owned or controlled in majority part by Guarantor or Sun Communities, files or
joins in the filing of, any involuntary petition against Borrower under the
Bankruptcy Code or any other federal, state, local or foreign bankruptcy or
insolvency law, or solicits or causes to be solicited petitioning creditors for
any involuntary petition against Borrower from any Person; and
(v)    failure within twenty-one (21) days after the date hereof, of Borrower to
(x) establish a Clearing Account as contemplated under the terms of the Loan
Agreement at a deposit bank reasonably acceptable to Lender (“Deposit Bank”),
(y) deliver a fully executed Deposit Account Control Agreement among Borrower,
Manager, Lender and Deposit Bank, in form and substance reasonably acceptable to
Lender (“Deposit Account Control Agreement”) and (z) deliver to Lender any and
all corporate authority documents on behalf of Borrower to demonstrate their
authority to enter into the Deposit Account Control Agreement together with
opinions of counsel as to the authorization, execution, delivery, enforceability
and grant and perfection of security interests in the accounts in favor of
Lender. Upon satisfaction of the conditions set forth in this subsection (v),
this non-recourse carveout shall terminate and be of no further force and
effect. Within 10 days after written request therefor, Lender will provide
written confirmation to Borrower and Sun Guarantor that such conditions have
been met (if accurate) and that such non-recourse carveout has been terminated
and is of no further force and effect.
As used in this Section 1.2, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.
(b)    The obligations of Guarantor set forth in clauses (a) and (b) of this
Section 1.2, as and to the extent set forth in said clauses (a) and (b) of this
Section 1.2, are hereinafter collectively referred to as the “Guaranteed
Obligations”.
(c)    Notwithstanding anything to the contrary in this Guaranty or in any of
the other Loan Documents, Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Obligations or to require that all collateral

    5    

--------------------------------------------------------------------------------




shall continue to secure all of the Obligations owing to Lender in accordance
with the Loan Documents.
Section 1.3    Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment, sale, pledge, transfer, participation or
negotiation of all or part of the Note.
Section 1.4    Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.
Section 1.5    Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, all such notices being hereby waived by
Guarantor, pay in lawful money of the United States of America, the amount due
on the Guaranteed Obligations to Lender at Lender’s address as set forth herein.
Such demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Obligations and may be made from time
to time with respect to the same or different items of Guaranteed Obligations.
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.
Section 1.6    No Duty To Pursue Others. It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person, (ii) enforce
Lender’s rights against any collateral which shall ever have been given to
secure the Loan, (iii) enforce Lender’s rights against any other guarantors of
the Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty, (v)
exhaust any remedies available to Lender against any collateral which shall ever
have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.



    6    

--------------------------------------------------------------------------------




Section 1.7    Waivers. Guarantor agrees to the provisions of the Loan Documents
and hereby waives notice of (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note, the Mortgage, the Loan Agreement or any other Loan Document, (iv) the
execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory note or
other document arising under the Loan Documents or in connection with the
Property, (v) the occurrence of (A) any breach by Borrower of any of the terms
or conditions of the Loan Agreement or any of the other Loan Documents, or (B)
an Event of Default, (vi) Lender’s transfer, sale, assignment, pledge,
participation or disposition of the Guaranteed Obligations, or any part thereof,
(vii) the sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (viii) protest,
proof of non-payment or default by Borrower, or (ix) any other action at any
time taken or omitted by Lender and, generally, all demands and notices of every
kind in connection with this Guaranty, the Loan Documents, any documents or
agreements evidencing, securing or relating to any of the Guaranteed Obligations
and/or the obligations hereby guaranteed. Nothing contained in this Section 1.7
shall alter, amend or cause a waiver by the Mezzanine Lender of the terms and
agreements set forth in the Intercreditor Agreement between Lender and Mezzanine
Lender.
Section 1.8    Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including
court costs and reasonable attorneys’ fees) incurred by Lender in the
enforcement hereof or the preservation of Lender’s rights hereunder, together
with interest thereon at the Default Rate from the date requested by Lender
until the date of payment to Lender. The covenant contained in this Section
shall survive the payment and performance of the Guaranteed Obligations.
Section 1.9    Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain (or shall be reinstated to be) in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s or
Borrower’s performance of such obligations and then only to the extent of such
performance.
Section 1.10    Waiver of Subrogation, Reimbursement and Contribution. Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.
Notwithstanding anything to the contrary in this paragraph, Guarantor may assert
a claim and commence any action at law or equity which it may rightfully pursue
against Rudgate Guarantor in order to bring any claim for contribution or
otherwise which it may have against Rudgate Guarantor in connection with any of
the Guaranteed

    7    

--------------------------------------------------------------------------------




Obligations, including, but not limited to, cross-claims, counterclaims, claims
for indemnity or assertion of defenses (the “Claims”), provided, however, that
(x) Guarantor shall be barred from enforcing any judgments awarded to Guarantor
by any court with respect to the Claims until such time as the Obligations and
any Guaranteed Obligations are repaid in full and (y) any recovery by Guarantor
in settlement of the Claims shall be held in trust for the benefit of Lender
until such time as the Obligations and any Guaranteed Obligations are repaid in
full.
Section 1.11    Borrower. The term “Borrower” as used herein shall include any
new or successor corporation, association, partnership (general or limited),
limited liability company joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of Borrower or any interest in Borrower, as permitted
under the Loan Agreement.
ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
Section 2.1    Modifications/Sales. Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Obligations, the Note, the Mortgage, the Loan Agreement, the other Loan
Documents or any other document, instrument, contract or understanding between
Borrower and Lender or any other parties pertaining to the Guaranteed
Obligations, or any sale, assignment or foreclosure of the Note, the Loan
Agreement, the Mortgage, or any other Loan Documents or any sale or transfer of
the Property, or any failure of Lender to notify Guarantor of any such action.
Section 2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or Guarantor.
Section 2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor or any sale, lease or transfer of any or all of the assets
of Borrower or Guarantor or any changes in the shareholders, partners or
members, as applicable, of Borrower or Guarantor; or any reorganization of
Borrower or Guarantor.
Section 2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount

    8    

--------------------------------------------------------------------------------




permitted by Legal Requirements, (ii) the act of creating the Guaranteed
Obligations or any part thereof is ultra vires, (iii) the officers or
representatives executing the Note, the Mortgage, the Loan Agreement or the
other Loan Documents or otherwise creating the Guaranteed Obligations acted in
excess of their authority, (iv) the Guaranteed Obligations violate applicable
usury laws, (v) the Borrower has valid defenses, claims or offsets (whether at
law, in equity or by agreement) which render the Guaranteed Obligations wholly
or partially uncollectible from Borrower, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed Obligations or given
to secure the repayment of the Guaranteed Obligations) is illegal, uncollectible
or unenforceable, or (vii) the Note, the Mortgage, the Loan Agreement or any of
the other Loan Documents have been forged or otherwise are irregular or not
genuine or authentic, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations or any part thereof for any reason.
Section 2.5    Release of Obligors. Any full or partial release of the liability
of Borrower for the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations, or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.
Section 2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
Section 2.7    Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
Section 2.8    Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.



    9    

--------------------------------------------------------------------------------




Section 2.9    Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
Section 2.10    Representation. The accuracy or inaccuracy of the
representations and warranties made by Guarantor herein or by Borrower in any of
the Loan Documents.
Section 2.11    Offset. The Note, the Guaranteed Obligations and the liabilities
and obligations of the Guarantor to Lender hereunder shall not be reduced,
discharged or released because of or by reason of any existing or future right
of offset, claim or defense of Borrower against Lender, or any other party, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.
Section 2.12    Merger. The reorganization, merger or consolidation of Borrower
or Guarantor into or with any other Person.
Section 2.13    Preference. Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.
Section 2.14    Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
ARTICLE III
REPRESENTATIONS AND WARRANTIES


To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:
Section 3.1    Benefit. Guarantor has received, or will receive, direct or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
Section 3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with

    10    

--------------------------------------------------------------------------------




the value of any and all collateral intended to be created as security for the
payment of the Note or Guaranteed Obligations; however, Guarantor is not relying
on such financial condition or the collateral as an inducement to enter into
this Guaranty.
Section 3.3    No Representation By Lender. Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce the Guarantor to execute this Guaranty.
Section 3.4    Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is and will be solvent and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities, including Guarantor’s Guaranteed
Obligations.
Section 3.5    Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, charge, lien, or any contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.
Section 3.6    Bankruptcy.     No petition in bankruptcy or insolvency has ever
been filed or is pending against Guarantor, and Guarantor, has never made an
assignment for the benefit of creditors or taken advantage of any insolvency
laws. Guarantor is not contemplating either the filing of a petition under any
federal, state, local or foreign bankruptcy or insolvency laws or the
liquidation of all or a material portion of Guarantor’s assets or properties,
and Guarantor has no knowledge of any Person contemplating the filing of any
such petition against Guarantor.
Section 3.7    Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
ARTICLE IV
SUBORDINATION OF CERTAIN INDEBTEDNESS


Section 4.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise)

    11    

--------------------------------------------------------------------------------




as a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations. So long as any portion of the Obligations or the Guaranteed
Obligations remain outstanding, Guarantor shall not receive or collect, directly
or indirectly, from Borrower or any other Person any amount upon the Guarantor
Claims. For avoidance of doubt, Guarantor claims do not include debts or
liabilities owed, or which may become owed or payable by Borrower to Sun Home
Services, Inc., an Affiliate of Guarantor, under the Management Agreements or by
Mezzanine Borrower or the Rudgate Guarantor pursuant to the Mezzanine Loan
Documents.
Section 4.2    Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceeding involving Guarantor as a debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to Guarantor and which, as between Borrower and Guarantor,
shall constitute a credit against the Guarantor Claims, then, upon payment to
Lender in full of the Guaranteed Obligations, Guarantor shall become subrogated
to the rights of Lender to the extent that such payments to Lender on the
Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if Lender had not
received dividends or payments upon the Guarantor Claims.
Section 4.3    Payments Held in Trust. Notwithstanding anything to the contrary
in this Guaranty, in the event that Guarantor should receive any funds,
payments, claims or distributions which are prohibited by this Guaranty,
Guarantor agrees to hold in trust for Lender an amount equal to the amount of
all funds, payments, claims or distributions so received, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay them promptly to Lender,
and Guarantor covenants promptly to pay the same to Lender.
Section 4.4    Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s rights it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or the
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor. The foregoing shall in no manner vitiate or amend,
nor be deemed to vitiate or amend, any prohibition in the Loan Documents against
Borrower or Guarantor transferring any of its assets to any Person other than
Lender.

    12    

--------------------------------------------------------------------------------




ARTICLE V
COVENANTS


Section 5.1    Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:
(a)    “GAAP” shall mean generally accepted accounting principles, consistently
applied.
(b)    “Liquid Assets” shall mean assets in the form of cash, cash equivalents,
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided the full faith and
credit of the United States supports such obligation or guarantee), certificates
of deposit issued by a commercial bank having net assets of not less than $500
million, securities listed and traded on a recognized stock exchange or traded
over the counter and listed in the National Association of Securities Dealers
Automatic Quotations, liquid debt instruments that have a readily ascertainable
value and are regularly traded in a recognized financial market, or any unused
lines of credit available for use by Guarantor or Sun Communities.
(c)    “Net Worth” shall mean, as of a given date, (x) the total assets of
Guarantor as of such date less (y) Guarantor’s total liabilities as of such
date, determined in accordance with GAAP.
Section 5.2    Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full, Guarantor shall (i) maintain (A) a Net Worth
in excess of $67,600,000; provided, in the event Guarantor shall fail to meet
this requirement, Guarantor may elect to have an additional guarantor included
as a party to this Guaranty and the Environmental Indemnity provided such
guarantor qualifies as a Satisfactory Replacement Sun Guarantor and the terms
and conditions of Section 8.3 of the Loan Agreement are satisfied as if such
additional guarantor were a Substitution Guarantor and (B)  Liquid Assets having
a market value of at least $1,000,000, (ii) intentionally omitted, (iii)
intentionally omitted, (iv) intentionally omitted, (v) deliver to Lender within
ninety (90) days of each Fiscal Year, Guarantor’s annual financial statements
prepared by Guarantor in accordance with sound accounting principles reasonably
acceptable to Lender and consistently applied and otherwise in form and
substance acceptable to Lender, including statements of income and expense and
cash flow and a balance sheet for Guarantor, and certified by Guarantor (or if
such Guarantor is not an individual, the chief financial officer of Guarantor)
as being true, correct and complete in all material respects and fairly
presenting the financial condition and results of operations of Guarantor in a
manner consistent with sound accounting principles reasonably acceptable to
Lender and consistently applied, and (vi) deliver to Lender, within ninety (90)
days of each Fiscal Year, a certificate of such Guarantor, or if such Guarantor
is not an individual, of the chief financial officer of Guarantor, setting forth
in reasonable detail Guarantor’s Net Worth, based on such financial statement.
Section 5.3    Prohibited Transactions. Guarantor shall not at any time while an
Event of Default hereunder has occurred and is continuing, either (i) enter into
or effectuate any transaction with any Affiliate which would reduce the Net
Worth of Guarantor, including the payment of any

    13    

--------------------------------------------------------------------------------




dividend or distribution to a shareholder, or the redemption, retirement,
purchase or other acquisition for consideration of any stock in Guarantor or
(ii) sell, pledge, mortgage or otherwise transfer to any Person any of
Guarantor’s assets, or any interest therein.
Section 5.4    Publicly Traded Company. Notwithstanding anything to the contrary
contained in this Agreement, (a) Guarantor shall not be required to comply with
the requirements of Section 5.3 above, for so long as (x) Guarantor’s general
partner is a REIT and (y) Guarantor is in compliance with the Net Worth
covenants set forth in Section 5.2 above and (b) with respect to Sun
Communities, for so long as it is a publicly traded company, compliance with
Sections 5.2(ii) through 5.2(v), to the extent that financials of Sun
Communities are required, may be satisfied through Sun Communities’ publicly
disclosed materials filed with the Securities and Exchange Commission.


ARTICLE VI
MISCELLANEOUS


Section 6.1    Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Section 6.2    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by
registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand or by reputable overnight courier, addressed to the party to
be so notified at its address hereinafter set forth, or to such other addresses
as such party may hereafter specify in accordance with the provisions of this
Section 6.2. Any Notice shall be deemed to have been received: (a) three (3)
days after the date such Notice is mailed, (b) on the date of delivery by hand
if delivered during business hours on a Business Day (otherwise on the next
Business Day), and (c) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:
If to Lender:
Ladder Capital Finance LLC
345 Park Avenue, 8th floor
New York, New York 10154
Attention: Pamela McCormack

with a copy to:
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020



    14    

--------------------------------------------------------------------------------




Attention: Scott Weinberg, Esq.
Facsimile No.: (917) 778-8670
And with a copy to:
Wells Fargo Bank
Commercial Mortgage Financing
201 South College Street, NC1075
Charlotte, North Carolina 28244-1075
Attention: Domeica White

If to Guarantor:
c/o Sun Communities, Inc.
27777 Franklin Road, Suite 200
Southfield, MI 48034
Attention: Jonathan Colman, Executive V.P.
Fax: (248) 598-1884

with a copy to:
Jaffe Raitt Heuer & Weiss, P.C.
27777 Franklin Road – Suite 2500
Southfield, Michigan 48034
Attention: Richard A. Zussman, Esq.
Facsimile No.: (248) 351-3082

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.
Section 6.3    Governing Law; Submission to Jurisdiction. (a) THIS GUARANTY WAS
NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY GUARANTOR AND ACCEPTED BY
LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION RELATED HERETO,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY
AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,

    15    

--------------------------------------------------------------------------------




THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
(a)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S OPTION, BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, PURSUANT TO SECTION 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND GUARANTOR WAIVES ANY OBJECTIONS
WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF
ANY SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING, GUARANTOR
DOES HEREBY DESIGNATE AND APPOINT
Han-Hsien Tuan
c/o Wong Fleming
Rockefeller Center
1230 Avenue of the Americas
Seventh Floor
New York, New York 10020

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS, AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY
OTHER JURISDICTIONS.
Section 6.4    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless

    16    

--------------------------------------------------------------------------------




such continued effectiveness of this Guaranty, as modified, would be contrary to
the basic understandings and intentions of the parties as expressed herein.
Section 6.5    Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party against whom such amendment is sought to be
enforced.
Section 6.6    Parties Bound; Assignment; Joint and Several. This Guaranty shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors, permitted assigns, heirs and legal representatives.
Lender may sell, assign, pledge, participate, transfer or delegate, as
applicable to one or more Persons all or a portion of its rights and obligations
under this Guaranty in connection with any assignment, sale, pledge,
participation or transfer of the Loan and the Loan Documents. Any assignee or
transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. Guarantor shall not have the right to delegate, assign or
transfer its rights or obligations under this Assignment without the prior
written consent of Lender, and any attempted assignment, delegation or transfer
without such consent shall be null and void. If Guarantor consists of more than
one Person or party, the obligations of each such Person or party shall be joint
and several.
Section 6.7    Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.
Section 6.8    Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 6.9    Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
Section 6.10    Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.
Section 6.11    Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND

    17    

--------------------------------------------------------------------------------




UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS
BETWEEN GUARANTOR AND LENDER.
Section 6.12    Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE MORTGAGE, THE LOAN
AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
Section 6.13    Cooperation. Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Subject to Section 9.4 of the
Loan Agreement, Guarantor shall reasonably cooperate with Lender in effecting
any such Secondary Market Transaction and shall reasonably cooperate to
implement all requirements imposed by any Rating Agencies involved in any
Secondary Market Transaction. Guarantor shall provide such information and
documents relating to Borrower, Guarantor, the Property, as Lender may
reasonably request in connection with such Secondary Market Transaction. In
addition, Guarantor shall make available to Lender all information concerning
its business and operations that Lender may reasonably request. Lender shall be
permitted to share all such information with the investment banking firms,
Rating Agencies, accounting firms, law firms and other third-party advisory
firms involved with the Loan and the Loan Documents or the applicable Secondary
Market Transaction. It is understood that the information provided by Guarantor
to Lender including any and all financial statements provided to Lender pursuant
to Section 5.2 hereof may ultimately be incorporated into the offering documents
for the Secondary Market Transaction and thus various investors or potential
investors may also see some or all of the information. Lender and all of the
aforesaid third-party advisors and professional firms shall be entitled to rely
on the information supplied by, or on behalf of, Guarantor in the form as
provided by Guarantor. Lender

    18    

--------------------------------------------------------------------------------




may publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction or otherwise as part of its business development.
Section 6.14    Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by the Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor’s obligations hereunder with respect
to such payment shall be reinstated as though such payment had been due but not
made at such time.
Section 6.15    Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Borrower” shall mean “each
Borrower and any subsequent owner or owners of the Property or any part thereof
or interest therein”, (d) the word “Lender” shall mean “Lender and any
subsequent holder of the Note”, (e) the word “Note” shall mean “the Note and any
other evidence of indebtedness secured by the Loan Agreement, as amended,
restated or otherwise modified”, (f) the word “Property” shall include any
portion of the Property and any interest therein, and (g) the phrases
“attorneys’ fees”, “legal fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels,
incurred or paid by Lender in protecting its interest in the Property, the
Leases and/or the Rents and/or in enforcing its rights hereunder.
[NO FURTHER TEXT ON THIS PAGE]



    19    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed this Guaranty of Recourse Obligations
as of the day and year first above written.
 
 
GUARANTOR:




SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership


By: Sun Communities, Inc., a Maryland corporation
Its: General Partner


By: /s/ Jonathan M. Colman
Name: Jonathan M. Colman
Its: Executive Vice President





